DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-28, in the reply filed on 29 Oct 2021 is acknowledged.  The traversal is on the ground(s) that the apparatus is alleged to not be used to practice another and materially different method.  This is not found persuasive because the steps performed by independent method claim 29 require, as acknowledged in applicant’s remarks, structures only recited in dependent apparatus claims. Thus, the apparatus of both independent claim 1 and independent claim 26 are broader in scope than independent method claim 29 and can be used to practice another and materially different method which do not require the additional details of independent method claim 29, as discussed on Pg. 2 of the preceding Office action. Additionally, note that claim 1 is specifically drawn to a “patient module” and that patient module 10 in elected species Fig. 1e does not include all of the structures recited by independent method claim 29. Thus, the apparatus of claim 1, as represented by elected species Fig. 1e, cannot be used to perform independent method claim 29 without the further inclusion of control module 34.
Claims 29-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group II, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of Species E (Fig. 1e) in the reply filed on 29 Oct 2021 is acknowledged.
Claims 3-4, 6-10, and 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant only indicated claims 6 and 16-25 as withdrawn. Note, however, that claim 1 is specifically drawn to a “patient module.” Thus, only those structures disclosed as part of patient module 10 in Fig. 1e (and not of control module 34) are eligible for examination. Further claims have been withdrawn for the following reasons:
Claim 3 – elected Fig. 1e fails to disclose the housing of the patient module including a central inhalation valve (Fig. 1e instead locates an inhalation valve at control module 34; contrast this with Fig. 1c)
Claim 4 – elected Fig. 1e fails to disclose the housing of the patient module including an inhalation valve (Fig. 1e instead locates an inhalation valve at control module 34; contrast this with Fig. 1c)
Claims 7-10 and 12-15 – elected Fig. 1e fails to disclose the patient module including a pressure sensor (Fig. 1e instead locates pressure sensors at control module 34; contrast this with Fig. 1c)
Claim Objections
Claim(s) 11 and 26-28 is/are objected to because of the following informalities:
Claim 11, Ln. 1 recites “in accordance with 5” which should read “in accordance with claim 5”
Claim 26, Ln. 4 recites “a patient” which should read “the patient” following the earlier recitation in Ln. 2
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al. (U.S. Pub. 2012/0097156).
Regarding claim 1, Bowman discloses a patient module (any of the embodiments of Figs. 8A-8D, 9A-9D, or 10A-10D; ¶0093) for ventilating a patient, the patient module comprising: a housing (Fig. 8A exterior of #40) with an input (Fig. 8C top #74) for fluidic connection of a pressure source (Figs. 1-2) and an output (Fig. 8C bottom #74) for fluidic connection to a patient interface (Fig. 2), which can be connected 
Regarding claim 2, Bowman discloses the valve section comprises a plurality of exhalation valves (¶0070 – vents 80 as valves; see vents 80 in Fig. 8A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. 2012/0097156) in view of Nash (EP 0856327 A2).
Regarding claim 5, Bowman fails to disclose a particle filter arranged between the HME filter and the valve section.
Nash teaches an HME (Fig. 1 #1; Col. 2-3) including a particle filter (#11; Col. 2) arranged between an HME filter (#10; Col. 2) and a machine (i.e. exhalation) end of the HME (Fig. 1 top right). Nash teaches that it is an obvious matter of design choice to either include both an HME element and a bacterial/viral filter or to combine those two functionalities into a single member (Col. 2, Ln. 38-47). In this regard it is noted that the HME element 70 of Bowman does perform both the functions of moisture and heat exchange and particulate filtering (¶¶0071-0077).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated Bowman in a particle filter arranged between the HME filter and the valve section based upon an obvious design choice alternative to provide separate elements for the two functions of moisture and heat exchange and particulate filtering instead of a single member performing both of those functions, with the particle filter being on a machine end of the housing, in view of Nash.
Regarding claim 11, Bowman teaches the invention as modified above and further teaches at least one pressure-measuring port (Fig. 8C #98, 99; ¶0082) is arranged at the HME filter, at the particle filter or at the valve section.
Claim(s) 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. 2012/0097156) in view of Nash (EP 0856327 A2) and further in view of Togawa (U.S. Patent 4090513).
Regarding claim 26, Bowman discloses a patient module system (Figs. 1-2) comprising: a patient module (e.g. Figs. 8A-8D; ¶0093) for ventilating a patient, the patient module comprising: a housing (Fig. 8A exterior of #40) with an input (Fig. 8C top #74) for fluidic connection of a pressure source (Figs. 1-2) and an output (Fig. 8C bottom #74) for fluidic connection to a patient interface (Fig. 2), which can be connected to the airways of the patient to provide an inhalation volume flow path towards the patient interface and an expiratory volume flow path away from the patient interface (Fig. 2); a valve section (¶0070 – vents 80 as valves; see vents 80 in Fig. 8A) in the housing; a heat moisture exchange (HME) filter (Fig. 8C #70; ¶0071) in the housing and spaced apart from the valve section (Figs. 8A & 8C), the HME filter being located upstream of the valve section in relation to an expiratory volume flow (Fig. 2); and a control module (Figs. 1-3 #26) that is separated in space from the patient module and is operably connected to the patient module.
Bowman fails to disclose a particle filter arranged between the HME filter and the valve section; the control module comprising a sensor arrangement configured as a pressure difference sensor indicating quantities of gas flowing towards the patient or away from the patient.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated Bowman in a particle filter arranged between the HME filter and the valve section based upon an obvious design choice alternative to provide separate elements for the two functions of moisture and heat exchange and particulate filtering instead of a single member performing both of those functions, with the particle filter being on a machine end of the housing, in view of Nash.
Togawa teaches an HME device (Figs. 2-3 #6 which is also Fig. 12 #45; Col. 3 & 7) and a spaced apart module (Fig. 12 #47), wherein the module comprises a sensor arrangement configured as a pressure difference sensor (Fig. 12 from tubes #46 which connect at #13, 14 of Figs. 2-3; Col. 3 & 7) indicating quantities of gas flowing towards a patient or away from the patient. Togawa teaches a differential pressure sensor as providing the benefit of detecting the number of breaths per unit time, respiration air volume and the volume of tidal air of the patient based upon a pressure drop across the HME (Col. 5, Ln. 43-60; Col. 7, Ln. 3-22).

Regarding claim 28, Bowman teaches the invention as modified above and further teaches the valve section comprises a plurality of exhalation valves (¶0070 – vents 80 as valves; see vents 80 in Fig. 8A).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. 2012/0097156) in view of Nash (EP 0856327 A2) and further in view of Togawa (U.S. Patent 4090513) and further in view of Fu et al. (U.S. Pub. 2012/0138058).
Regarding claim 27, Bowman teaches the invention as modified above but fails teach the control module further comprises an inhalation valve separated in space from the patient module.
Fu teaches a blower for a ventilator (Figs. 16-18; ¶0221) including an inhalation valve (#203; ¶0223) as part of a flow generator (note Bowman’s locating of control unit 26 at flow generator housing 22 - ¶0063). Fu teaches an inhalation valve at this location as providing the benefit of being in communication with atmosphere and positioned and arranged to allow air to flow into a blower of the system during an inhalation phase of the patient's breathing cycle (¶0223).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Bowman the control module further comprises an inhalation valve separated in space from the patient module in order to provide the benefit of positioning a valve for communication with atmosphere to allow air to flow into a blower of the system during an inhalation phase of the patient's breathing cycle in view of Fu.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785